           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                   :
                                           :
                                           :
            V.                             :          1:19CR613-1
                                           :
                                           :
JOSEPH DANIEL ORAN                         :



                          ADDITIONAL EXHIBITS




      NOW COMES Defendant, Joseph Daniel Oran, by and through his

undersigned attorney, and submits the following letters, received on October

23, 2020, for the Court’s consideration at defendant’s sentencing hearing,

currently set for October 26, 2020:


      1. Letter from Erica Oran, defendant’s wife.

      2. Letter from Nancy Pro, defendant’s biological mother.

      3. Letter from Toni J Pro, defendant’s stepmother.

Respectfully submitted, this the 23rd day of October 2020.

                                      / s / Alan Doorasamy Sr.
                                      State Bar #: 31493
                                      107 Westdale Avenue
                                      Winston-Salem, NC 27101
                                      336-777-3773 (Office)
                                      336-723-3825 (Facsimile)
                                      Email: alan@dooralaw.com




        Case 1:19-cr-00613-CCE Document 25 Filed 10/23/20 Page 1 of 2
                         CERTIFICATE OF SERVICE


      This is to certify that I have this day served a copy of the foregoing

SENTENCING MEMORANDUM WITH EXHIBITS upon the parties involved in

this mater by filing electronically via email and ECF:


                   Eric L. Iverson, Esq.
                   Assistant United States Attorney
                   Middle District of North Carolina
                   101 S. Edgeworth Street, 4th Floor
                    Greensboro, NC 27401


      This the 23rd day of October 2020.


                                              / s / Alan Doorasamy Sr.
                                              State Bar #: 31493
                                              107 Westdale Avenue
                                              Winston-Salem, NC 27101
                                              336-777-3773 (Office)
                                              336-723-3825 (Facsimile)
                                              Email: alan@dooralaw.com




        Case 1:19-cr-00613-CCE Document 25 Filed 10/23/20 Page 2 of 2
